Citation Nr: 0526914	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1  Entitlement to service connection for a musculoskeletal 
back disorder.

2.  Entitlement to service connection for a skin disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to November 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 decision by the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a musculoskeletal back disorder and a skin disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In July 2005, the veteran testified before the undersigned at 
a hearing at the RO (Travel Board hearing).  Unfortunately, 
the tape of the hearing was either inaudible or destroyed, 
and thus a transcription could not be made.  In an August 
2005 letter from the Board, the veteran was notified that a 
transcription of July 2005 hearing could not be made, and he 
was offered the opportunity to appear for another hearing.  
In correspondence received by the Board in September 2005, 
the veteran responded that he wished to attend another Travel 
Board hearing.  Due process considerations mandate that the 
hearing be rescheduled.  38 C.F.R. § 20.717.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him (and his 
representative, if any) with written 
notification as to the date, time, and 
location of said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




